In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Berke, J.), dated June 12, 2000, as granted that branch of the defendant’s motion which *230was for summary judgment dismissing their cause of action under Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contentions, the Supreme Court properly dismissed their Labor Law § 240 (1) cause of action because the injured plaintiff’s fall from a ladder was not one of the special risks contemplated by the statute, but rather, a usual or ordinary danger of his particular trade (see, Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841), and the accident was not the result of the absence or inadequacy of any of the safety devices enumerated in the statute (see, Narducci v Manhasset Bay Assocs., 96 NY2d 259). Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.